
QuickLinks -- Click here to rapidly navigate through this document


PRACTICEWORKS, INC.
2000 Stock Option Plan
Option Certificate (Length of Service Stock Options)


        PracticeWorks, Inc., a Delaware corporation (the "Company"), hereby
grants to the optionee named below ("Optionee" or "you") an option (this
"Option") to purchase up to the total number of shares shown below of Common
Stock of the Company ("Shares") at the option price per share set forth below
(the "Option Price"), subject to all of the terms and conditions on the reverse
side of this Option Certificate and the PracticeWorks, Inc. 2000 Stock Option
Plan (the "Plan"). Unless otherwise defined herein, capitalized terms used
herein shall have the meanings ascribed to them in the Plan. The terms and
conditions set forth on the reverse side hereof and the terms and conditions of
the Plan are incorporated herein by reference. This certificate is an Option
Certificate as contemplated in the Plan. The Options represented by this Option
Certificate are non-qualified options, defined as Non-ISOs under the Plan.

Shares Subject to Option: ____________________

Option Price Per Share: ____________________

Term of Option: TEN (10) YEARS

Vesting:

Shares subject to issuance under this Option shall be eligible for exercise
according to the vesting schedule described in Section 2 on the reverse of this
Option Certificate.

IN WITNESS WHEREOF, this Option Certificate has been executed by the Company by
a duly authorized officer as of the date specified hereon.

PRACTICEWORKS, INC.

By: ________________________________________

Grant Date: ____________________

Type of Stock Option:
Non-qualified Stock Option (Non-ISO)

By acceptance of this Option Certificate, Optionee acknowledges receipt of a
copy of the Plan, represents that Optionee has read and understands the terms
and provisions of the Plan, and accepts this Option subject to all the terms and
conditions of the Plan and this Option Certificate. Optionee acknowledges that
there may be adverse tax consequences upon exercise of this Option or
disposition of Shares purchased by exercise of this Option, and that Optionee
should consult a tax adviser prior to such exercise or disposition.

________________________________________
[Name of Optionee]

1.    Exercise Period of Option. Subject to the terms and conditions of this
Option Certificate and the Plan, and unless otherwise modified in a written
document signed by the Company and accepted by you, the Optionee, you may
exercise this Option from time to time before it expires with respect to some or
all of the Shares subject to this Option that are at that time vested. The
Option becomes vested (available to be exercised) as provided in Section 2
below. This Option expires and you may no longer exercise this Option after
5 p.m. Eastern Time on the date that is the last day of the Term following the
Grant Date (hereinafter this date and time is called the "Expiration Date"). The
Term and the Grant Date both are set forth on the face of this Option
Certificate. Please note, however, that you may lose the right to exercise this
Option earlier than the Expiration Date as provided in Section 4 below. In
addition, you may not exercise this Option if you are in breach of any written
restrictive covenants agreement with the Company, and the Company may cancel
this Option if you materially breach such agreement.

--------------------------------------------------------------------------------


2.    Vesting and Exercise of Shares. Subject to the terms of the Plan, this
Option Certificate and the Exercise Notice (a document explained in Section 5
below), you shall be entitled to purchase, through the full or partial exercise
of this Option, up to the total number of Shares (whole Shares only) for which
an option to purchase was granted to you and which you are eligible to exercise.
You may exercise this Option with respect to any or all of the Shares only after
you have completed forty-eight (48) months of continuous service to the Company
or to a Parent or Subsidiary from the Grant Date of this Option.

The Board of Directors of the Company, in its sole and absolute discretion, will
make the final determination of whether you have met the continuous service
requirement, if there is a dispute.

The Plan provides for acceleration of vesting of all Plan awards under certain
conditions involving change of control or sale of the Company. This acceleration
would apply to your Options.

3.    Restrictions on Exercise. You may not exercise this Option unless and
until the resulting sale of the Shares to you by the Company at that time would
be in compliance with the Securities Act of 1933 (the "Securities Act") and all
applicable state securities laws, as they are in effect on the date of exercise,
and the requirements of any stock exchange or national market system on which
the Company's Common Stock may be listed at the time of exercise. You understand
that the Company is under no obligation to you to register, qualify or list the
Shares subject to this Option with the Securities and Exchange Commission, any
state securities commission or any stock exchange to effect such compliance.

4.    Termination of Option. Except as provided below in this Section 4, you may
not exercise this Option and it shall immediately be forfeited after the date
which is three months after your continuous service to the Company or to any
Parent or Subsidiary ends. You shall be considered to perform services for the
Company, or for any Parent or Subsidiary, for all purposes under this Section
and Section 2 hereof, if you are an officer or full-time employee of the
Company, or of any Parent or Subsidiary, or if you are rendering substantial
services as a part-time employee, consultant, contractor or advisor to the
Company, or to any Parent or Subsidiary. The effective date on which your
performance of services ends for any reason, including death or disability, is
referred to herein as the "Termination Date."

        (a)  Termination for Cause. If your employment or engagement for
services by the Company, or by any Parent or Subsidiary, is terminated for
Cause, this Option shall immediately be forfeited and will terminate, along with
any and all rights or subsequent rights attached hereto, as of the Termination
Date, but in no event later than the Expiration Date. For this purpose, "Cause"
is defined as set forth in the written employment agreement or services
agreement between you and the Company, if there is one, or else "Cause" means
actions or omissions by you that are harmful to the Company.

        (b)  Death. If you die, then this Option, to the extent (and only to the
extent) that it was vested and would have been exercisable by you as of the
Termination Date, may be exercised by your legal representative within one
(1) year after the Termination Date, but in no event later than the Expiration
Date.

        (c)  Disability. If you cease to be employed or engaged for services by
the Company, and by any Parent or Subsidiary, as a result of a disability
(within the meaning of Code §22(e)(3)), then this Option, to the extent (and
only to the extent) that it would have been exercisable by you as of the
Termination Date, may be exercised by you within one (1) year after the
Termination Date, but in no event later than the Expiration Date.

        (d)  Final Determination By Board. The Board of Directors will have sole
and absolute discretion to make a final determination, if there is any dispute,
as to whether you are rendering substantial services as a part-time employee,
consultant, contractor or advisor to the Company, or to any Parent or
Subsidiary. The Board may as well make a final determination, in its sole and
absolute discretion, if there is a dispute, as to whether a material reduction
or decrease in responsibilities is a cessation of performance of services
hereunder. If you dispute a finding by the Company that (i) your continuous
employment or engagement for services has ceased, (ii) your employment or
engagement for services has been terminated for Cause, or (iii) your employment
or engagement for services has been

--------------------------------------------------------------------------------


terminated because of a disability (within the meaning of Code §22(e)(3)), then
the Board of Directors of the Company shall have sole and absolute discretion to
make that determination for these purposes, and its decision will be final.

        (e)  No Right to Employment or Other Relationship. Nothing in the Plan
or this Option Certificate shall confer on you any right to continue in the
employ of or otherwise engaged for services by the Company, or by any Parent or
Subsidiary, or limit in any way the right of the Company, or of any Parent or
Subsidiary, to terminate your employment or engagement for services at any time,
with or without Cause.

5.    Manner of Exercise.

        (a)  Exercise Agreement. You may exercise this Option by delivery to the
Company or, if required, to its agent of an executed exercise notice that sets
forth your election to exercise this Option with respect to some or all of the
Shares subject to this Option and includes (i) arrangements for payment of the
exercise price and disposition of the Shares, (ii) such other information as may
appropriately be required, (iii) any provisions the Company may require in
connection with the issuance of the stock regarding restrictions on the Shares,
and (iv) such other representations and agreements as may be required by the
Company to comply with applicable securities laws (the "Exercise Notice"). The
Exercise Notice will be in the form delivered to you, or in such other form as
may be approved or accepted by the Company. The Company may modify the required
form of Exercise Notice at any time for any reason consistent with this Option
Certificate and the Plan.

        (b)  Option Price. You must include with the Exercise Notice full
payment of the Option Price for the Shares being purchased, or provide for such
payment as permitted under this Option Certificate. You may make payment for the
Shares being purchased in U.S. dollars in cash, by check or by wire transfer, or
by delivery to the Company of a number of Shares which you have owned and
completely paid for at least six (6) months prior to the date of exercise (i.e.,
"mature shares" for accounting purposes) having an aggregate fair market value
equal to the amount to be tendered, or a combination thereof. In addition, you
may exercise this Option through a brokerage transaction as permitted under the
provisions of Regulation T promulgated by the Federal Reserve Board applicable
to cashless exercises, so long as the Common Stock is registered under
Section 12 of the Securities Exchange Act of 1934 and the Shares are registered
for sale to you by the Company or for resale by you under the Securities Act.

        (c)  Withholding Taxes. Prior to the issuance of Shares upon exercise of
this Option, you must pay, or make adequate provision for payment of, any
applicable federal or state withholding obligations of the Company. You may
provide for payment of any required tax withholding upon exercise of the Option
by requesting that the Company retain fully paid Shares with a Fair Market Value
equal to the minimum amount required to be withheld. If the Company agrees to do
this, then the Company shall issue the net number of Shares to you by deducting
the Shares retained from the Shares purchased and fully paid for upon exercise
of the Option.

        (d)  Issuance of Shares. Provided that the Exercise Notice and payment
are in form and substance satisfactory to the Company and, if required, its
legal counsel, the Company shall cause the Shares purchased to be issued in your
name or in the name of your legal representative. You shall not be considered a
shareholder with respect to the Shares being purchased through the exercise of
this Option until such time as the Shares have been issued as noted on the books
of the Company.

6.    Adjustments to Option. In the event the Company issues a stock dividend,
or effects a stock split or combination of outstanding shares of Common Stock,
or reclassifies the Common Stock, or carries out any other change in capital
structure, then the number and class of and/or price of the securities subject
to this Option Certificate shall be appropriately adjusted to fairly reflect
such change.

7.    Non-transferability of Option. You may not transfer this Option or any
interest in it in any manner, other than by your will or by the laws of descent
and distribution, and only you may exercise this Option during your lifetime.
The terms of this Option shall be binding upon your executor, administrators,
successors and assigns.

--------------------------------------------------------------------------------


8.    Tax Consequences. You understand that the grant and exercise of this
Option, and the sale of Shares obtained through the exercise of this Option, may
have tax implications that could result in adverse tax consequences to you. You
represent that you have consulted with, or will consult with, your tax advisor;
you further acknowledge that you are not relying on the Company for any tax,
financial or legal advice; and you specifically understand that no
representations are made as to any particular tax treatment with respect to the
Option.

9.    Interpretation. Any dispute regarding the interpretation of this Option
Certificate shall be submitted to the Board or the Plan administrator, which
shall review such dispute in accordance with the Plan. The resolution of such a
dispute by the Board or the Plan administrator shall be final and binding on the
Company and you.

10.    Entire Agreement and Other Matters. The Plan and the Exercise Notice are
incorporated herein by this reference. You acknowledge and agree that the
granting of this Option constitutes a full accord, satisfaction and release of
all obligations or commitments made to you by the Company or any of its
officers, directors, shareholders or affiliates with respect to the issuance of
these securities, or rights to acquire the securities covered by this Option
Certificate, of the Company or any of its affiliates. This Option Certificate,
the Plan and the Exercise Notice constitute the entire agreement of the Company
and you with respect to the stock options covered, and supersede all prior
undertakings and agreements with respect to the subject matter hereof. your
acceptance of this option certificate shall constitute your agreement hereto
without your delivery of a signed copy to the company.

--------------------------------------------------------------------------------




QuickLinks


PRACTICEWORKS, INC. 2000 Stock Option Plan Option Certificate (Length of Service
Stock Options)
